     Case: 1:19-cv-04024 Document #: 1 Filed: 06/15/19 Page 1 of 5 PageID #:1



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

PHILLIP A. TROCCHIO,                           )
                                               )
                       Plaintiff,              )      No: 19 CV 3923
                                               )
       vs.                                      )
                                               ) JURY DEMAND
JETRO HOLDINGS LLC. d/b/a RESTAURANT            )
DEPOT,                                          )
                                                 )
                        Defendant.              )
________________________________________________________________________

                 AS AND FOR A FIRST CAUSE OF ACTION
     (DISCRIMINATION UNDER THE AMERICANS WITH DIJETROBILITIES
                                 ACT)

                                 NATURE OF ACTION

1.    This is an action under Title I of the Americans with Disabilities Act of 1990 and

Title I of the Civil Rights Act of 1990 and the Illinois Human Rights Act, to correct

unlawful employment practices on the basis of disability (handicap) and to make whole

PHILLIP A. TROCCHIO (“TROCCHIO”). Defendant, JETRO HOLDINGS LLC.

d/b/a RESTAURANT DEPOT (“JETRO”) discriminated against TROCCHIO, a

qualified individual with a handicap, because of his disability


                            JURISDICTION AND VENUE
2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C.A. & & 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C.A. § 12117(a), which

incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act

of 1964 ("Title VII"), 42 U.S.C.A. § § 2000e-5 (f)(1) and (3). The employment practices
     Case: 1:19-cv-04024 Document #: 1 Filed: 06/15/19 Page 2 of 5 PageID #:2



hereafter alleged to be unlawful were and are now being committed in the Northern

District of Illinois, Eastern Division.

                                          PARTIES

4. TROCCHIO is an adult male with a disability and is a resident of the Bloomingdale,

County of DuPage, Illinois and having been employed in Illinois at all relevant times.


5. At all times relevant, JETRO, has been and is foreign corporation, doing business in

the State of Illinois and other surrounding States, and has continuously had and now have

more than five hundred (500) employees.

6.    At all times material herein and hereinafter mentioned JETRO has engaged in and

employed its employees in commerce and in the production of goods and services for

commerce between points in many states. JETRO was, and is, and has been, at all times

material herein, engaged in commerce within the meaning of the ADA.

7. JETRO Corporation is an employer within the meaning of the ADA.



                                 STATEMENT OF CLAIMS

8. TROCCHIO was an employee of JETRO and believes that he was treated differently

based upon his disability.

9. Despite JETRO listing itself as an equal employment company and having a policy

against discrimination to the disabled, JETRO intentionally discriminated against

TROCCHIO by subjecting TROCCHIO to different terms and conditions of employment

because of his handicap an denying him accommodations. This discrimination and lack

of accommodations, because of his handicap or disability, violates his rights under the

American Disability Act.


                                             2
   Case: 1:19-cv-04024 Document #: 1 Filed: 06/15/19 Page 3 of 5 PageID #:3



10. TROCCHIO has a disability (handicap) in that he suffers from Diabetes, Heart

Disease and Lymphoma, with the need for restrictive accommodations, in that, he has a

record of, or is regarded as having a impairment that substantially limits one or more of

her major life activities.

11. JETRO’s acts and omissions to act violate applicable provisions of the American

Disability Act.

12. The discriminatory action of JETRO as set forth above has caused TROCCHIO to be

harmed in that TROCCHIO has suffered in his position, his work environment had

become impaired.

13. As a further proximate result of JETRO's unlawful and intentional discriminatory

actions against TROCCHIO, as alleged above, TROCCHIO has been harmed in that

TROCCHIO has suffered lost income, emotional pain, humiliation, mental anguish, loss

of enjoyment of life, and emotional distress. As a result of such discrimination and

consequent harm, TROCCHIO has suffered such damages in an amount according to

proof.

14. TROCCHIO has no adequate remedy at law to secure relief. If this court does not

enter an order for to reinstate and accommodate him, TROCCHIO will be irreparably

injured.

15. TROCCHIO filed a discrimination charge against JETRO with the Equal

Employment Opportunity Commission (Exhibit “A”) and thereafter was sent a “Right to

Sue letter” which is dated March 15, 2019, (See Exhibit “B”). This charge has been

timely filed with the Northern District of Illinois.

                   AS AND FOR A SECOND CAUSE OF ACTION
                            (ADA-RETALIATION)

                                              3
   Case: 1:19-cv-04024 Document #: 1 Filed: 06/15/19 Page 4 of 5 PageID #:4




16. This action is authorized and instituted pursuant to Section 107(a) of the Americans

with Disabilities Act of 1990 ("ADA"), 42 U.S.C.A. § 12117(a), which incorporates by

reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 ("Title

VII"), 42 U.S.C.A. § § 2000e-5 (f)(1) and (3).

17.     TROCCHIO realleges each and every allegation set forth above with the same force

and effect as if more fully set forth herein.

18. JETRO has intentionally retaliated against TROCCHIO, based upon TROCCHIO’s

requests for accommodations with JETRO’s human resources. Wherein, Defendant’s

agents created a hostile work environment for him and terminated him on February 14,

2018.

19.     By reason of the retaliation of JETRO, TROCCHIO has suffered a loss of

earnings and benefits, in addition to suffering great pain, humiliation and mental

anguish, all to his damage.

20.     Further, said action on the part of the JETRO was done with malice and

reckless disregard for TROCCHIO’S protected rights.

                         PRAYER FOR RELIEF

 WHEREFORE, the plaintiff prays that the court order such relief as is necessary to

make the plaintiff whole, including:

      1. Injunctive relief, including, but not limited to reinstatement and whatever is

required to make him whole again;

      2. Damages, including loss of pay and benefits;

      3. Attorneys' fees and costs incurred in this action

      4. Such other relief as is just and equitable.

                                                4
 Case: 1:19-cv-04024 Document #: 1 Filed: 06/15/19 Page 5 of 5 PageID #:5



    5. The plaintiff requests a jury trial of this action.

                                 PHILLIP A. TROCCHIO

                                 BY:/s/ Michael T. Smith
                                    Michael T. Smith

Michael T. Smith #6180407IL
10 Martingale Road/Suite 400
Schaumburg, Illinois 60173
(847) 466-1099




                                              5
